Name: Commission Regulation (EC) No 2171/2001 of 8 November 2001 on the issue of import licences for high-quality fresh, chilled or frozen beef and veal
 Type: Regulation
 Subject Matter: animal product;  foodstuff;  tariff policy;  consumption
 Date Published: nan

 Avis juridique important|32001R2171Commission Regulation (EC) No 2171/2001 of 8 November 2001 on the issue of import licences for high-quality fresh, chilled or frozen beef and veal Official Journal L 292 , 09/11/2001 P. 0013 - 0013Commission Regulation (EC) No 2171/2001of 8 November 2001on the issue of import licences for high-quality fresh, chilled or frozen beef and vealTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 936/97 of 27 May 1997 opening and providing for the administration of tariff quotas for high-quality fresh, chilled and frozen beef and for frozen buffalo meat(1), as last amended by Regulation (EC) No 134/1999(2),Whereas:(1) Regulation (EC) No 936/97 provides in Articles 4 and 5 the conditions for applications and for the issue of import licences for meat referred to in Article 2(f).(2) Article 2(f) of Regulation (EC) No 936/97 fixes the amount of high-quality fresh, chilled or frozen beef and veal originating in and imported from the United States of America and Canada which may be imported on special terms for the period 1 July 2001 to 30 June 2002 at 11500 t.(3) It should be recalled that licences issued pursuant to this Regulation will, throughout the period of validity, be open for use only in so far as provisions on health protection in force permit,HAS ADOPTED THIS REGULATION:Article 11. All applications for import licences from 1 to 5 November 2001 for high-quality fresh, chilled or frozen beef and veal as referred to in Article 2(f) of Regulation (EC) No 936/97 shall be granted in full.2. Applications for licences may be submitted, in accordance with Article 5 of Regulation (EC) No 936/97, during the first five days of December 2001 for 5260,000 t.Article 2This Regulation shall enter into force on 11 November 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 8 November 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 137, 28.5.1997, p. 10.(2) OJ L 17, 22.1.1999, p. 22.